                           Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 1 of 8                                      F              .
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                                                                                                                           us
                                                                                                                     EASTERN
                                                                                                                                   flEO
                                                                                                                                °ti~7yR~fTcou,n
                        Sheet I                                                                                                        CT ARKANSAS



                                            UNITED STATES DISTRICT COURl~MEs
                                                               Eastern District of Arkansas                     '   --J~~{]:Jrr
                                                                            )                                                                DEPClER
               UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE                                       l(

                                    v.                                      )
                        BRIAN DON FLOSS                                     )
                                                                            )       Case Number: 4:20-CR-00222-001 LPR
                                                                            )       USM Number: 06864-509
                                                                            )
                                                                            )        J. Blake Byrd (appointed)
                                                                            )       Defendant's Attorney
 THE DEFENDANT:
 ~ pleaded guilty to count(s)            1 of the Indictment
 D pleaded nolo contendere to count(s)
   which was accepted by the court.
 D was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:

 Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 2250(b)                Failure to Report Intended International Travel Under the                 3/8/2020                 1
                                   Sex Offender Registration and Notification Act,

                                   a Class C Felony

        The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)

 • Count(s)     ------------
                                                          Dis        Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 day:s of any chan_ge of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                           4/5/2021




                                                                                       Lee P. Rudofsky, United States District Judge
                                                                           Name and Title of Judge



                                                                           Date
                          Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 2 of 8
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                  Judgment - Page   --- 2   of   8
 DEFENDANT: BRIAN DON FLOSS
 CASE NUMBER: 4:20-CR-00222-001 LPR

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 THIRTY-SIX (36) MONTHS




      ~ The court makes the following recommendations to the Bureau of Prisons:
        IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
        incarcerated at FCI Texarkana, as long as, the facility has a sex offender program; and that defendant receive a
        psychosexual evaluation and participate sex offender counseling and mental health counseling programs during
        incarceration.

      !ill   The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
             0 at                                 0 a.m.       0 p.m.      on

             0 as notified by the United States Marshal.

      0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             0 before 2 p.m. on
             0 as notified by the United States Marshal.
             0 as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at ~ - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By---------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 3 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3      of _ _-=ca_ _
DEFENDANT: BRIAN DON FLOSS
CASE NUMBER: 4:20-CR-00222-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 FIFTEEN (15) YEARS




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     Ill' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 4 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page         4
                                                                                                                 ---- 0
                                                                                                                               r   ---~--
                                                                                                                                          8
DEFENDANT: BRIAN DON FLOSS
CASE NUMBER: 4:20-CR-00222-001 LPR

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      _doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
   .. days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
   · -becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. .You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     · first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
AO 245B (Rev. 09/19)
                         Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 5 of 8
                       Judgment in a Criminal Case
                       Sheet 30 - Supervised Release
                                                                                              Judgment-Page    5     of      8
DEFENDANT: BRIAN DON FLOSS
CASE NUMBER: 4:20-CR-00222-001 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The Defendant will be monitored by the form of location monitoring technology indicated below for a period of three
 years upon release from imprisonment, and he must follow the rules and regulations of the location monitoring program.

 Radio Frequency (RF) Monitoring

 This form of location monitoring technology will be used to monitor the following restriction on his movement in the
 community:

 Defendant is restricted to his residence at all times except for employment; education; religious services; medical,
 substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
 activities as pre-approved by the officer (Home Detention). This restriction is for the first three years of supervised release
 only.

 2. Defendant must participate in sex offender treatment under the guidance and supervision of the probation office and
 follow the rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment
 and supervision process. He must pay for the cost of treatment, including polygraph sessions, at the rate of $1 O per
 session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If
 he i$ financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 3. Defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph,
 film, video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
 mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that
 would compromise his sex offense-specific treatment.

 4. Defendant must not access the Internet except for reasons approved in advance by the probation officer. Except for the
 blanket prohibitions contained in these conditions of supervision, the probation officer shall not deny defendant access to
 websites unless doing so is the least restrictive means necessary to ensure defendant does not violate SORNA rules,
 supervised release rules, rules of his treatment programs, or Federal or State law.

 5. Defendant must allow the probation officer to install computer monitoring software on any computer (as defined in 18
 U.S.C. § 1030(e)(1)) he uses.

 6. Defendant must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1) or other electronic
 communications or data storage devices or media, without first obtaining permission from the probation officer.

 7. To ensure compliance with the computer monitoring condition, the defendant must allow the probation officer to conduct
 initial and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer
 monitoring. These searches will be conducted to determine whether the computer contains any prohibited data prior to
 installation of the monitoring software, whether the monitoring software is functioning effectively after its installation, and
 whether there have been attempts to circumvent the monitoring software after its installation. He must warn any other
 people who use these computers that the computers may be subject to searches pursuant to this condition.
AO 2458 (Rev. 09/19)
                         Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 6 of 8
                       Judgment in a Criminal Case
                       Sheet 4D - Probation
                                                                                          Judgment-Page   _6_    of _   ___8_ __
DEFENDANT: BRIAN DON FLOSS
CASE NUMBER: 4:20-CR-00222-001 LPR

                                          SPECIAL CONDITIONS OF SUPERVISION
  8. Defendant must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
  1030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a
  United States probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant
 must warn any occupants that his premises may be subject to searches pursuant to this condition. The probation officer
  may conduct a search under this condition only when reasonable suspicion exists that he has violated a condition of
 ·supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
 reasonable time and in a reasonable manner.

 9. Defendant must not participate in online gaming. He must not utilize or maintain any memberships or accounts of any
 social networking website or websites that allow minor children membership, a profile, an account, or webpage without
 approval of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

 10. The probation office will provide state officials with all information required under any sexual predator and sexual
 offender notification and registration statutes and may direct the defendant to report to these agencies personally for
 required additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
 DNA collection.

 11, The defendant must not have direct contact with any child he knows or reasonably should know to be under the age of
 18, not including his own children, without the permission of the probation officer. If he does have any direct contact with
 any child he knows or reasonably should know to be under the age of 18, not including his own children, without the
 permission of the probation officer, he must report this contact to the probation officer within 24 hours. Direct contact
 includes written communication, in-person communication, or physical contact. Direct contact does not include incidental
 contact during ordinary daily activities in public places. Defendant must not live on any property with any minor children,
 not including his own children.

 12. Defendant must not go to, or remain at, any place where he knows children under the age of 18 are likely to be,
 including parks, schools, playgrounds, and childcare facilities.
                          Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 7 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment-Page   -~?_ of            8
 DEFENDANT: BRIAN DON FLOSS
 CASE NUMBER: 4:20-CR-00222-001 LPR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                            AVAA Assessment*          JVTA Assessment**
 TOTALS           $    100.00               $                             $                        $                         $



 D    The determination ofrestitution is deferred until
                                                        -----
                                                             . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                     Restitution Ordered       Priority or Percentage




 TOTALS                                      0._00_
                                      $ ______                                      $                        0.00
                                                                                        ----------


 D    •Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      · fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D       fine   D   restitution.

       D    the interest requirement for the        D     fine       D     restitution is modified as follows:

 * Amy, VickyVand Andv Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)
                           Case 4:20-cr-00222-LPR Document 48 Filed 04/06/21 Page 8 of 8
                       Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments
                                                                                                          Judgment- Page   _8~_      of       8
 DEFENDANT: BRIAN DON FLOSS
 CASE NUMBER: 4:20-CR-00222-001 LPR

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D    Lump sum payment of$          100.00             due immediately, balance due

            D     not later than _ _ _ _ _ _ _ _ _ _ , or
            D     in accordance with D C, D D,    D E,or                    D    Fbelow; or

 B     D    Payment to begin immediately (may be combined with            D C,        D D, or      D F below); or
 C     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal mone!afY penalties is due during
 the period of imprisonment. All criminal mone~ penaHies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several               Corresponding Payee,
       (including defendant number)                      Total Amount                       Amount                         if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     ~e defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 PaY!!).ents shall be a_pplied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
 (SJ fine principal, (t>J fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
